       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                           (SOUTHERN DIVISION)


JONATHAN DOWLING, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF J.A.D. (A MINOR), ET
AL.,

Plaintiffs
                                                                            Civil Action No. 8:18-cv-00117-PX
v.

A.R.T. INSTITUTE                  OF      WASHINGTON,
INC., ET AL.,

Defendants


     MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR RECONSIDERATION
          DUE TO CHANGE/CLARIFICATION IN CONTROLLING LAW

          Defendants, A.R.T. Institute of Washington, Inc. (―A.R.T.‖) and Erika Cullingford, by

and through their attorneys, Stephen M. Cornelius and Eccleston and Wolf, P.C., pursuant to

Federal Rule of Civil Procedure 54(b) and this Court‘s March 6, 2019 Order, submit the

following Memorandum of Law in support of their Motion for Reconsideration, and state:

I.        INTRODUCTION

          As demonstrated in Defendants‘ Motion and herein, following this Court‘s March 6th

Order denying Defendants‘ Motion to Dismiss and/or for Summary Judgment, the Court of

Appeals of Maryland issued a Reported Opinion changing/clarifying the law in Maryland as it

relates to the ―one satisfaction rule.‖ See Gallagher v. Mercy Med. Ctr., Inc., 463 Md. 615

(2019) (attached hereto as Exhibit A). In particular, the Court of Appeals held that, regardless of

joint tortfeasor status, ―a plaintiff is entitled to one compensation for his or her loss, and

satisfaction of the plaintiff's claim prevents the plaintiff from pursing another who may be liable

for the same damages.‖ Id. at 626. This is precisely what Defendants argued in their Motion to


J:\7A690\Motion\Motion Reconsideration\Mot Reconsideration - Memo - Final.Doc
Dismiss and/or for Summary Judgment, and at the hearing on February 25, 2019. (See Dkt. No.

7; Exhibit B, Hearing Transcript at pp. 3-11). For these reasons, Defendants respectfully request

that this Court reconsider its previous ruling, and enter an Order dismissing this case, with

prejudice, and/or awarding Defendants summary judgment.

II.    PROCEDURAL HISTORY / STATEMENT OF FACTS1

       On March 20, 2018, Defendants filed a Motion to Dismiss and/or for Summary Judgment

with supporting Memorandum of Law (hereinafter collectively referred to as the ―MSJ‖),

emphasizing, in relevant part, that Plaintiff previously settled with the federal government and

made a full recovery for all damages arising out of the same subject matter; namely, the alleged

economic and non-economic damages arising from the birth and death of Plaintiff‘s son, J.A.D.,

after he was born with a rare birth defect, Pentalogy of Cantrell. (See MSJ at pp. 13-15; MSJ Ex.

1; compare Complaint with MSJ Ex. 7). Accordingly, Defendants argued that, because Plaintiff

already fully recovered, he is not entitled to recover additional damages for the same injury and

damages in the instant case. (MSJ at p. 13) (citing Underwood-Gary v. Mathews, 366 Md. 660,

667 (2001) (―a plaintiff is entitled to but one satisfaction for her loss and satisfaction of her claim

prevents further action against another for the same damages.‖).

       Plaintiff opposed the MSJ, and the Court held a hearing on February 25, 2019. (Dkt. No.

35). On March 6, 2019, the Court issued an Order denying Defendants‘ MSJ, supported by a

Memorandum Opinion explaining its rationale. (Dkt. Nos. 37-38). As expounded upon below,

the Court based its holding upon the premise that the one satisfaction rule does not apply because

(i) the recovery from the government was in the form of a settlement, not a final judgment on the




1
 Defendants hereby incorporate by reference their Motion to Dismiss and/or for Summary Judgment, and
Memorandum of Law in Support and Reply to Plaintiff‘s Opposition thereto. (Dkt. Nos. 7, 25).


                                                  2
merits, and (ii) the government and Defendants are joint tortfeasors. (Exhibit B pp. 3-4; Dkt. No.

37 at pp. 8-12).

       On April 29, 2019, following this Court‘s Order and Memorandum, the Court of Appeals

of Maryland issued its Opinion in Gallagher v. Mercy Medical Center.2 There, the petitioner

advanced the same arguments relied upon by this Court in its ruling. The Court of Appeals,

however, rejected these arguments and expressly held that, under Maryland law, the one

satisfaction rule applies where a plaintiff has already made a full recovery from a prior

settlement, even where the party defendant is a joint tortfeasor. Gallagher, 463 Md. at 625-26,

630-31.

III.   STANDARD FOR RECONSIDERATION

       Fed R. Civ. P. 54(b) sets forth that, ―any order . . . that adjudicates fewer than all the

claims . . . may be revised at any time before the entry of a judgment adjudicating all the

claims[.]‖ A motion to reconsider an interlocutory order is not subject to the strict standards

applicable to a motion to reconsider a final judgment, as ―a district court retains the power to

reconsider and modify its interlocutory judgments . . . when such is warranted.‖ Am. Canoe Ass'n

v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003). In the Fourth Circuit, the standard

that governs a motion for reconsideration of an interloculotory order is unclear. Peters v. City of

Mt. Rainier, 2014 U.S. Dist. LEXIS 137146 at n.1 (2014); Fayetteville Investors v. Commercial

Builders, Inc. 936 F.2d 1462, 1472 (4th Cir. 1991). A review of an interlocutory order under Rule

54(b) ―is not subject to the restrictive standards of motions for reconsideration of final judgments

under Rule 60.‖ Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1472 (4th


2
 This Court cited to the Court of Special Appeals decision in Gallagher v. Mercy Med. Ctr., Inc.,
No. 634, 2018 WL 3199260, at *4 (Md. App. June 28, 2018), setting forth the definition of the
one satisfaction rule. (Dkt. No. 37 at p. 12). At the time of this Court‘s ruling, the Court of
Appeals granted certiorari in Gallagher, but had yet to issue its Opinion.


                                                 3
Cir. 1991); see also Am. Canoe Ass’n 326 F.3d at 514. The standard for Rule 59(e) is also not

binding on review under Rule 54(b). Am. Canoe Ass’n, 326 F.3d at 514.

        Although a District Court‘s Rule 54(b) consideration is not bound by the Rule 59(e) or

60(b) standards, the court may at least reference parts of these standards. Therefore, it is relevant

to set forth the Rule 59(e) standard, which includes that ―a motion need not be granted unless the

district court finds that there has been an intervening change of controlling law, that new

evidence has become available, or that there is a need to correct a clear error [of law] or prevent

manifest injustice.‖ Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 411 (4th Cir. 2010).

IV.     ARGUMENT

        The    Court   of   Appeals‘    Opinion       in   Gallagher   constitutes   an   intervening

change/clarification of controlling law, warranting this Court to reconsider its prior ruling.

        A.      Gallagher v. Mercy Med. Ctr, Inc.

        In Gallagher, the petitioner was injured in a car accident. 463 Md. at 620. She filed a

lawsuit and obtained a settlement from the driver and owner of the vehicle, and a settlement from

her car insurance carrier, State Farm. Id. The petitioner then sued Mercy Medical Center,

attempting to recover for injuries identical to those which led to her settlement with State Farm.

Id.   The claimed damages in both cases related to injuries sustained from the automobile

accident, and the Court of Appeals held that the petitioner was barred from the proverbial second

bite of the apple:

        [a]lthough liability for a particular harm may be shared by multiple tortfeasors, the
        plaintiff is entitled to one compensation for his or her injuries. The one satisfaction rule
        establishes that a plaintiff is entitled to one compensation for his or her loss, and
        satisfaction of the plaintiff's claim prevents the plaintiff from pursing another who may
        be liable for the same damages.




                                                  4
Id. at 626. The Court explained that, in order to determine whether a plaintiff‘s claim is barred

by the one satisfaction rule, the trial court must compare the injuries for which the plaintiff

previously recovered in the initial action, and the injuries for which plaintiff seeks to recover in

the subsequent action. Id. at 627. The petitioner in Gallagher attempted to argue that the one

satisfaction rule only applies where a plaintiff obtained, through prior litigation, a judgment that

was paid in full. Id. at 630. The Court of Appeals rejected this argument, explaining that ―we

see no reason why a settlement accompanied by a dismissal with prejudice may not, in

appropriate cases, constitute an acceptance of full compensation for the [plaintiff‘s] injury.‖ Id.

(citing Morgan v. Cohen, 309 Md. 304, 312 (1987)).

       The Court further discussed the seminal case on the one satisfaction rule, Underwood-

Gary v. Matthews, acknowledging that, in that case, there was a full trial on the merits.

Gallagher, 463 Md. at 630 (citing Underwood-Gary, 366 Md. 660 (2001)).                  However, in

analogizing the case to Underwood-Gary, the Court in Gallagher held that, despite there not

being a full trial on the merits, there was sufficient information before the Court to properly

compare the claimed injuries. Gallagher, 463 Md. at 631. Thus, a full judgment on the merits

need not be reached in order to determine that a plaintiff received full satisfaction arising out of a

particular injury. The one satisfaction rule applies when an individual was compensated for

injuries, and subsequently seeks to be compensated for the same injuries by a joint tortfeasor,

concurrent wrongdoer not acting in concert, or a paying party with no connection to the tort at

all. Id. at 626 (quoting Morgan v. Cohen, 308 Md. 304, 312 (1987)).




                                                  5
        B.       A Final Judgment on the Merits is Not Required for the One Satisfaction
                 Rule to Bar a Subsequent Action for the Same Damages.

        Based on the foregoing holding, this Court should reconsider its Order. In Defendants‘

MSJ and at the hearing, undersigned counsel cited to the Underwood-Gary holding, and your

Honor distinguished Underwood-Gary from the case sub judice by stating the following:

        So, they are joint tortfeasors and ideal with your claim of one satisfaction—one
        satisfaction rule, I don‘t think applies. I mean, [Underwood-Gary] was the case in which
        Underwood and the principals of one satisfaction is after a judgment, if the judgment
        is on its particular facts reaches all of the claims and all of the damages, then plaintiff is
        entitled to one recover. I can‘t make that determination now here on this record on a
        Motion to Dismiss, can I?

(Exhibit B p. 4) (emphasis supplied). Thus, undersigned counsel was asked:

        Would you agree Underwood was trial number one tried all the way to judgment; trial
        number two tried all the way to judgment. And then after both cases are tried all the way
        to judgment and there is indeed a claim that covered in fact all of the damages covered in
        trial two, that the court at the end of the case determined on those very unique facts that
        the One Satisfaction Rule applies.

(Id. at p. 5).

        It is evident that, at the time of its ruling, the Court was under the impression that the one

satisfaction rule applied only in the limited circumstance when two claims both reached a final

judgment on the merits. Since the time of the hearing, the Court of Appeals clarified that, under

Maryland law, neither claim must reach a final judgment on the merits in order for the Court to

dismiss a subsequent case pursuant to the one satisfaction rule. Gallagher, 463 Md. at 630 (―we

see no reason why a settlement accompanied by a dismissal with prejudice may not, in

appropriate cases, constitute an acceptance of full compensation for the [plaintiff‘s] injury‖).

        In this regard, it is noteworthy that this Court‘s line of questioning set forth above is the

precise argument that the petitioner attempted to assert in Gallagher. The Court of Appeals of

Maryland, in response, stated that ―Petitioner asks this Court to rename ‗one satisfaction rule‘ the

‗one judgment rule,‘‖ and proceeded to explain why that position was inconsistent with the rule‘s


                                                  6
purpose. 463 Md. at 630. In determining the application of the one satisfaction rule, the

dispositive question is “did the satisfaction compensate the plaintiff for all of his or her injuries;

the question is not by which vehicle did the plaintiff obtain full compensation for his or her

injuries.‖ Id. at 631 (emphasis in original).

       In the instant matter, it is clear that the settlement in Plaintiff‘s prior case against the

government satisfied all of his injuries and damages. Indeed, the settlement agreement, itself,

provided that it was made in

       full settlement and satisfaction of any and all claims, demands, rights, and causes
       of action of whatsoever kind and nature, arising from, and by reason of any and
       all known and unknown, foreseen and unforeseen bodily and personal injuries,
       damage to property and the consequences thereof, resulting, and to result, from
       the subject matter of this settlement, including any claims for wrongful death….

(MSJ Ex. 1 ¶ 2). To be sure, Defendants supplied the Court with a chart comparing the specific

damages alleged in the current Complaint with those alleged in the Washington Complaint,

demonstrating that the claims for damages were identical:

                  Complaint                                Washington Complaint (MSJ Ex. 7)

As a result of J.A.D.‘s prenatal diagnosis of         As a result of the birth of J.A.D., who was born
pentalogy of Cantrell and his death less than         with pentalogy of Cantrell and died less than
seven months after birth, [Plaintiff] suffered        seven months after birth, [Plaintiff] and Mrs.
and continues to suffer loss of services and          Dowling suffered loss of services and support.
support, injury to and, ultimately, destruction       (¶131).
of the parent-child relationship, physical and
emotional injury, mental anguish and distress,        As a result of the birth of J.A.D., [Plaintiff] and
and loss of society, companionship, comfort,          Mrs. Dowling suffered injury to and,
protection, filial care, attention, advice, and       ultimately, destruction of the parent-child
counsel. (¶¶119,129,152,163).                         relationship. (¶¶132,185).

                                                      As a result of the birth of J.A.D., [Plaintiff] and
                                                      Mrs. Dowling suffered physical and emotional
                                                      injury. (¶¶133,186).

                                                      [Plaintiff] and Mrs. Dowling suffered
                                                      additional mental anguish and emotional
                                                      distress during J.A.D.‘s life and continue to
                                                      suffer mental anguish and emotional distress in


                                                  7
                                                      the wake of his death. (¶¶134,187).

[Plaintiff] suffered economic damages, which          [Plaintiff] and Mrs. Dowling additionally
were not compensated by the Dowlings‘                 suffered economic damages as a result of the
settlement with the government, including: loss       failure to provide informed consent that led to
of services and support, costs paid to                the birth of J.A.D., including, but not limited
Defendant A.R.T., medical costs for the               to: loss of services and support, costs for travel
University of Washington Medical Center and           to Madigan AMC, University of Washington
Seattle Children‘s Hospital, and his loss of          Medical Center, and Seattle Children‘s
income due to impacts on his career                   Hospital, cremation-related expenses, travel to
progression            and          promotion.        J.A.D.‘s celebration of life ceremony, Mrs.
(¶¶120,130,153,164).                                  Dowling‘s loss of economic opportunity, and
                                                      [Plaintiff]‘s loss of economic opportunity.
                                                      (¶¶135,188).

From his birth until his death, J.A.D. suffered       From his birth until his death, J.A.D. suffered
physical pain, mental anguish, and emotional          physical pain, mental anguish, and emotional
distress as a result of being born with severe        distress as a result of being born with severe
birth defects that required multiple medical          birth defects that required multiple medical
procedures. (¶139).                                   procedures. (¶151).

(MSJ, pp. 14-15).

       Both Complaints are properly before the Court – the Washington Complaint with 190

paragraphs, the current Complaint with 168 paragraphs. Defendants emphasize the length of

these complaints to highlight that Plaintiff did not just briefly summarize his damages; rather,

Plaintiff detailed each and every aspect of his account of the factual allegations giving rise to his

claims for damages, and the details of each and every claim for relief.               This breadth of

information, in addition to the MSJ hearing transcript, is more than sufficient for this Court to

compare the damages claims in the present action with those satisfied by the settlement with the

federal government. See Gallagher, 463 Md. at 631.

       C.      The One Satisfaction Rule Applies Regardless of Joint Tortfeasor Status.

       In this case, the Court held that Plaintiff‘s settlement with the government could not bar

the instant case because the government and Defendants are joint tortfeasors. (Dkt. No. 37 at p.

11 (―The Court is at a loss for how the one satisfaction rule would ever bar recovery here. This


                                                  8
is because the action, as pleaded in both the Washington case and this Complaint, renders the

Government actors and A.R.T. Defendants joint tortfeasors.‖)).3 This argument, however, was

rejected by the Court of Appeals in its recent decision:

          Although liability for a particular harm may be shared by multiple tortfeasors, the
          plaintiff is entitled to one compensation for his or her injuries. The rule applies
          when an individual seeks to be compensated for injuries that he or she sustained,
          yet, in prior litigation, that individual was already compensated for the same
          injuries by a joint tortfeasor, concurrent wrongdoer not acting in concert, or a
          paying party who has ‗no connection with the tort at all.‘ Under such
          circumstances, the equitable one satisfaction rule applies to prevent double
          recovery for the same injuries.

Gallagher, 463 Md. at 625-26 (internal citations omitted). From a public policy perspective, the

Court of Appeals decision makes practical sense because, otherwise, in a joint tortfeasor

situation involving three tortfeasors, a plaintiff would be incentivized to sue and recover/settle in

full with one tortfeasor, then pursue the second tortfeasor for the same damages and

recover/settle in full a second time, and then pursue the third tortfeasor for the same damages and

recover/settle in full a third time—thus, recovering triple damages.

V.        CONCLUSION

          In accordance with the Court of Appeals of Maryland‘s recent decision in Gallagher v.

Mercy Medical Center, Plaintiff is precluded from maintaining this action as a matter of law

pursuant to the one satisfaction rule. This change/clarification in controlling law makes clear


3
    See also Exhibit B at p. 5:

          THE COURT:              … I have to tell you, it‘s just – it would contravene all tort law if
                                  tortfeasors, government physicians in conjunction with other
                                  tortfeasors, A.R.T., presumably, if I take the facts pled to be true, if
                                  one set of tortfeasors settles, it precludes action against the other
                                  set?

          MR. CORNELIUS:          No, if the other side settles, that recovery for those injuries and
                                  damages applies to the same injuries and damages in a subsequent
                                  action…


                                                     9
that where a plaintiff (such as here) makes a full recovery in settlement with one party, he cannot

maintain an action for the same damages in another action against a second party. ―In the

appropriate case, such as the case at bar, the issue may be properly decided by the trial court on a

motion for summary judgment.‖ Gallagher, 463 Md. at 628 (citing Underwood-Gary, 366 Md.

at 672 (explaining that the application of the one satisfaction rule is an issue that may be properly

decided by the trial court on a motion for summary judgment)).

       WHEREFORE, Defendants, A.R.T. Institute of Washington, Inc. and Erika Cullingford,

respectfully request that this Court reverse its prior Order denying Defendants‘ Motion to

Dismiss and/or for Summary Judgment, and enter a new Order dismissing the Complaint, with

prejudice, and/or awarding summary judgment in favor of Defendants as to all claims asserted in

the Complaint, and that the Court award such other and further relief as deemed just and proper

under the circumstances.



                                                      Respectfully submitted,

                                                          /s/ Stephen M. Cornelius
                                                      Stephen M. Cornelius (Fed. Bar # 29975)
                                                      ECCLESTON & WOLF, P.C.
                                                      Baltimore-Washington Law Center
                                                      7240 Parkway Drive, 4th Floor
                                                      Hanover, MD 21076-1378
                                                      (410) 752-7474
                                                      (410) 752-0611 (fax)
                                                      E-mail: cornelius@ewmd.com
                                                      Attorney for Defendants A.R.T. Institute of
                                                      Washington, Inc. and Erika Cullingford




                                                 10
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of August, 2019, a copy of the foregoing

Memorandum was served electronically through CM/ECF upon all parties/counsel of record.



                                                 /s/Stephen M. Cornelius
                                                 Stephen M. Cornelius




                                            11
